                      Case 1:08-cv-01034-AT Document 753 Filed 12/20/19 Page 1 of 1




                                             THE CITY OF NEW YORK
JAMES E. JOHNSON                            LAW DEPARTMENT                                                DAVID COOPER
Corporation Counsel                              100 CHURCH STREET                                            Senior Counsel
                                                 NEW YORK, NY 10007                                   phone: (212) 356-2579
                                                                                                         fax: (212) 356-3509
                                                                                                email: dcooper@law.nyc.gov


                                                                      December 20, 2019

        VIA ECF
        The Honorable Analisa Torres
        United States District Court
        Southern District of New York
        500 Pearl Street
        New York, NY 10007


                         Re:    David Floyd, et al. v. City of New York, 08 Civ. 1034 (AT)

        Your Honor:

                       I am a Senior Counsel in the Office of James E. Johnson, Corporation Counsel of
        the City of New York, and the attorney assigned to the above-referenced matter on behalf of
        defendant City of New York (“City”). The City respectfully submits the NYPD’s supplement to
        its response addressing the concerns that Floyd plaintiffs’ counsel expressed about the NYPD’s
        plan to implement Facilitator’s Recommendation No. 1, along with a proposed order to
        implement the NYPD’s plan for an early intervention system.

                         Thank you for your time and consideration.


                                                                      Respectfully submitted,



                                                                      /s/

                                                                      DAVID COOPER
                                                                      Senior Counsel
                                                                      New York City Law Department

        cc:      VIA ECF
                 All Parties on Record
